Case 7:18-mj-02333 Document 1 Filed in TXSD on 11/10/18 Page 1 of 2

Ao 91 (nev. 03/09) criminal complaint United States Courts

 

` OU €I'n lS ri 0 €XBS
UNITED STATES DISTRICT CoURT. FiiED
for the November 10, 2018

Southem D'stnct of Texas David .l. Bradley, C|erk of Court

 

United States of America )
Julio cesar eorleLEz-Avaios ) ' 4 ' 263 5"
YoB: 1989, Coc: Mexico g Case N°' M 109 M
)
)
szendant(s)
cRIMINAL coMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 9, 2018 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Oj`ense Description
21 USC 952 Knowingly and intentionally attempt to import into the United States from the
United Mexican States approximately 7.08 kilograms of cocaine, a Schedule ll
21 USC 841 controlled substance, and did knowingly and intentionally possess with the

intent to distribute approximately 7.08 kilograms ot cocaine, a Schedule l l
controlled substance.

This criminal complaint is based on these facts:

l declare under penalty of perjury that the statements in this complaint are true and correct Executed on November 10,
2018.

v/ Continued on the attached sheet.

Submitted by reliable electronic means, sworn to and attested to /S/ Ger 21de M€’rCadO
telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: Complai"¢mt 'SSignalu"€

Gerardo Mercado, HSl Special Aqent
Prl'ntea' name and title

Sworn to before me and signed in my presence.

Date: 11/10/2018 %W

// Judge' s signature
City and state: McAlien, Texas J Scott Hacker, U. S. Magistrate Judqe

 

Printed name and title

Case 7:18-mj-O2333 Document 1 Filed in TXSD on 11/10/18 Page 2 of 2

II.

III.

IV.

ATTACHMENT A

On November 9, 2018, at approximately 8:40 p.m., U.S. Customs and Border
Protection Officers (CBPOS) encountered Julio Cesar GONZALEZ-Avalos,
a Mexican national with a Bl/B2 nonimmigrant visa, driving a tractor-trailer
truck (hereinafter referred to as “Subject Vehicle”) as he presented himself for
entry inspection from Mexico into the United States via the Pharr, Texas Port
of Entry (POE).

At the primary inspection area, GONZALEZ and the Subject Vehicle were
referred to the secondary inspection for further inspection.

At the secondary inspection area, a certified CBP Canine Enforcement Officer
(CEO) and his assigned Agency canine conducted an air sniff to the exterior of
the Subject Vehicle. The CBP Canine team indicated and reported a positive
alert to a cooler/ice chest found with the Subject Vehicle’s cab area.
Subsequently, CBPOs discovered approximately six (6) bundles, weighing
approximately 7.08 kilograms, concealed within the cooler/ice chest’s
insulation walls. CBPOs probed the approximately six (6) bundles and '
observed a white powdery substance within the bundles, which later field
tested positive for characteristics of cocaine

During the secondary inspection, CBPOs noticed GONZALEZ display
extremely nervous behaviors. GONZALEZ advised CBPOs that he was given
the cooler/ice chest by individuals in Mexico.

On November 10, 2018, at approximately 2‘.05 a.m., Homeland Security
Investigations (HSI) Agents conducted a post-Miranda interview with
GONZALEZ. GONZALEZ claimed that while traveling in the Subject
Vehicle near Morelia, Michoacan, Mexico, unknown individuals randomly
approached him and handed him the cooler/ice chest loaded with various

‘ drinks and yogurts. GONZALEZ claimed the unknown individuals forced and

threatened him to transport and deliver the cooler/ice chest from Mexico into
the United States. GONZALEZ stated he suspected the cooler/ice chest was
loaded with narcotics based on the unknown individuals’ demands and
behaviors. GONZALEZ stated he did not alert law enforcement officers in
Mexico or the United States because he feared the unknown individuals would
retaliate against him or family members GONZALEZ admitted he freely
opened and consumed multiple drinks and yogurts found Within the cooler/ice
chest during his trip from Michoacan, Mexico to the United States.

